 


109 HR 1059 IH: Military Readiness Enhancement Act of 2005
U.S. House of Representatives
2005-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1059 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2005 
Mr. Meehan (for himself, Mr. Abercrombie, Mr. Ackerman, Ms. Baldwin, Mr. Becerra, Mr. Berman, Ms. Berkley, Mr. Blumenauer, Mr. Brady of Pennsylvania, Mr. Capuano, Mrs. Capps, Mr. Crowley, Mr. Davis of Illinois, Ms. DeGette, Mr. Delahunt, Ms. DeLauro, Mr. Engel, Mr. Farr, Mr. Frank of Massachusetts, Ms. Harman, Mr. Hinchey, Ms. Norton, Mr. Holt, Mr. Honda, Mr. Israel, Mr. Jackson of Illinois, Ms. Jackson-Lee of Texas, Mr. Kucinich, Mr. Langevin, Mr. Lantos, Mr. Lewis of Georgia, Ms. Lee, Ms. Zoe Lofgren of California, Ms. McCollum of Minnesota, Mr. McDermott, Mr. McGovern, Mr. George Miller of California, Mr. Moran of Virginia, Mr. Nadler, Mr. Oberstar, Mr. Olver, Mr. Pallone, Ms. Roybal-Allard, Ms. Linda T. Sánchez of California, Mr. Sanders, Ms. Schakowsky, Mr. Shays, Ms. Solis, Mr. Stark, Mrs. Tauscher, Mr. Udall of Colorado, Mr. Van Hollen, Ms. Waters, Ms. Watson, Mr. Waxman, Mr. Wexler, and Ms. Woolsey) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to enhance the readiness of the Armed Forces by replacing the current policy concerning homosexuality in the Armed Forces, referred to as Don’t Ask, Don’t Tell, with a policy of nondiscrimination on the basis of sexual orientation. 
 
 
1.Short title This Act may be cited as the Military Readiness Enhancement Act of 2005.
2.Purpose The purpose of this Act is to institute in the Armed Forces a policy of nondiscrimination based on sexual orientation.
3.Repeal of 1993 policy concerning homosexuality in the Armed ForcesThe following provisions of law are repealed:
(1)Section 654 of title 10, United States Code.
(2)Subsections (b), (c), and (d) of section 571 of the National Defense Authorization Act for Fiscal Year 1994 (10 U.S.C. 654 note).
4.Establishment of policy of nondiscrimination based on sexual orientation in the Armed Forces
(a)Establishment of policy
(1)Chapter 37 of title 10, United States Code, is amended by adding at the end the following new section:

656.Policy of nondiscrimination based on sexual orientation
(a)PolicyThe Secretary of Defense, and the Secretary of Homeland Security with respect to the Coast Guard when it is not operating as a service in the Navy, may not discriminate on the basis of sexual orientation against any member of the armed forces or against any person seeking to become a member of the armed forces.
(b)Discrimination on basis of sexual orientationFor purposes of this section, discrimination on the basis of sexual orientation is—
(1)in the case of a member of the armed forces, the taking of any personnel or administrative action (including any action relating to promotion, demotion, evaluation, selection for an award, selection for a duty assignment, transfer, or separation) in whole or in part on the basis of sexual orientation; and
(2)in the case of a person seeking to become a member of the armed forces, denial of accession into the armed forces in whole or in part on the basis of sexual orientation.
(c)Personnel and Administrative Policies and ActionThe Secretary of Defense, and the Secretary of Homeland Security with respect to the Coast Guard when it is not operating as a service in the Navy, may not establish, implement, or apply any personnel or administrative policy, or take any personnel or administrative action (including any policy or action relating to promotions, demotions, evaluations, selections for awards, selections for duty assignments, transfers, or separations) in whole or in part on the basis of sexual orientation.
(d)Rules and policies regarding conductNothing in this section prohibits the Secretary of Defense, and the Secretary of Homeland Security with respect to the Coast Guard when it is not operating as a service in the Navy, from prescribing or enforcing regulations governing the conduct of members of the armed forces if the regulations are designed and applied without regard to sexual orientation. 
(e)Re-accession of otherwise qualified persons permittedAny person separated from the armed forces for homosexuality, bisexuality, or homosexual conduct in accordance with laws and regulations in effect before the date of the enactment of this section, if otherwise qualified for re-accession into the armed forces, shall not be prohibited from re-accession into the armed forces on the sole basis of such separation.
(f)Sexual orientationIn this section, the term sexual orientation means heterosexuality, homosexuality, or bisexuality, whether the orientation is real or perceived, and includes statements and consensual sexual conduct manifesting heterosexuality, homosexuality, or bisexuality..
(2)The table of sections at the beginning of such chapter is amended—
(A)by striking the item relating to section 654; and
(B)by adding at the end the following new item:


656. Policy of nondiscrimination based on sexual orientation in the armed forces.
(b)Conforming amendmentsTitle 10, United States Code, is amended as follows:
(1)Section 481 is amended—
(A)In subsection (a)(2), by inserting , including sexual orientation discrimination, after discrimination in subparagraphs (C) and (D); and
(B)in subsection (c), by inserting and sexual orientation-based after gender-based.
(2)Section 983(a)(1) is amended by striking (in accordance with section 654 of this title and other applicable Federal laws).
(3)Section 1034(i)(3) is amended by inserting sexual orientation, after sex,.
5.BenefitsNothing in this Act, or the amendments made by this Act, shall be construed to require the furnishing of dependent benefits in violation of section 7 of title 1, United States Code (relating to the definitions of marriage and spouse and referred to as the Defense of Marriage Act ). 
6.No private cause of action for damages Nothing in this Act, or the amendments made by this Act, shall be construed to create a private cause of action for damages.
7.Regulations
(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall revise Department of Defense regulations, and shall issue such new regulations as may be necessary, to implement section 656 of title 10, United States Code, as added by section 4(a). The Secretary of Defense shall further direct the Secretary of each military department to revise regulations of that military department in accordance with section 656 of title 10, United States Code, as added by section 4(a), not later than 180 days after the date of the enactment of this Act. Such revisions shall include the following:
(1)Revision of all equal opportunity and human relations regulations, directives, and instructions to add sexual orientation nondiscrimination to the Department of Defense Equal Opportunity policy and to related human relations training programs.
(2)Revision of Department of Defense and military department personnel regulations to eliminate procedures for involuntary discharges based on sexual orientation.
(3)Revision of Department of Defense and military department regulations governing victims’ advocacy programs to include sexual orientation discrimination among the forms of discrimination for which members of the Armed Forces and their families may seek assistance.
(b)Regulation of conductThe Secretary of Defense, and the Secretary of Homeland Security with respect to the Coast Guard when it is not operating as a service in the Navy, shall ensure that regulations governing the personal conduct of members of the Armed Forces shall be written and enforced without regard to sexual orientation.
(c)DefinitionIn this section, the term sexual orientation has the meaning given that term in section 656(f) of title 10, United States Code, as added by section 4(a). 
 
